U NITED S TATES AIR F ORCE
           C OURT OF C RIMINAL APPEALS
                      ________________________

                            No. ACM 39657
                      ________________________

                           UNITED STATES
                               Appellee
                                 v.
                        Cory J. FRANTZ
           Senior Airman (E-4), U.S. Air Force, Appellant
                      ________________________

       Appeal from the United States Air Force Trial Judiciary
                     Decided 10 November 2020
                      ________________________

Military Judge: Mark W. Milam.
Approved sentence: Dishonorable discharge, confinement for 7 years,
and reduction to E-1. Sentence adjudged 19 October 2018 by GCM con-
vened at Aviano Air Base, Italy.
For Appellant: Major Mark J. Schwartz, USAF; Captain David L. Bos-
ner, USAF; Tami L. Mitchell, Esquire.
For Appellee: Lieutenant Colonel Brian C. Mason, USAF; Major Jessica
L. Delaney, USAF; Major Peter F. Kellett, USAF; Mary Ellen Payne,
Esquire.
Before J. JOHNSON, POSCH, and KEY, Appellate Military Judges.
Chief Judge J. JOHNSON delivered the opinion of the court, in which
Senior Judge POSCH and Judge KEY joined.
                      ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 30.4.
                      ________________________

J. JOHNSON, Chief Judge:
                     United States v. Frantz, No. ACM 39657


    A general court-martial composed of a military judge alone convicted Ap-
pellant, contrary to his pleas, of two specifications of committing lewd acts
upon a child under the age of 12 years, in violation of Article 120b, Uniform
Code of Military Justice (UCMJ), 10 U.S.C. § 920b. 1,2 The military judge sen-
tenced Appellant to a dishonorable discharge, confinement for seven years, and
reduction to the grade of E-1. The convening authority approved the adjudged
sentence, but deferred automatic forfeitures of pay and allowances until action
pursuant to Articles 57(a) and 58b, UCMJ, 10 U.S.C. §§ 857(a), 858b, and
waived the automatic forfeitures for the benefit of Appellant’s dependent child
until the earlier of six months or the expiration of Appellant’s term of service
pursuant to Article 58b, UCMJ.
    Appellant raises nine issues on appeal: (1) whether the evidence is legally
and factually sufficient to support his convictions; (2) whether the finding of
guilty with regard to Specification 3 of the Charge is fatally ambiguous; (3)
whether the Government violated Appellant’s right to equal access to evidence;
(4) whether the military judge abandoned his impartial judicial role and erro-
neously failed to disqualify himself; (5) whether Appellant’s sentence is inap-
propriately severe; (6) whether the Government’s failure to defer and waive
automatic forfeitures in accordance with the convening authority’s direction
warrants relief; (7) whether the Naval Consolidated Brig Miramar (Miramar
Brig) policy of preventing Appellant from having contact with his minor son is
unconstitutional or violates Article 55, UCMJ, 10 U.S.C. § 855; (8) whether the
military judge abused his discretion in declining to admit a defense exhibit;
and (9) whether the delay in procuring prescription eyeglasses for Appellant
during his confinement constituted cruel and unusual punishment. 3 In addi-
tion, although not raised by Appellant, we consider two further issues: whether
the convening authority’s failure to state his reasons for denying Appellant’s
request to defer his reduction in grade warrants relief; and whether Appellant
is entitled to relief for facially unreasonable appellate delay. We affirm the
findings, but we find that an error with respect to the convening authority’s


1 All references in this opinion to the Uniform Code of Military Justice (UCMJ), Rules
for Courts-Martial, and Military Rules of Evidence are to the Manual for Courts-Mar-
tial, United States (2016 ed.).
2 The military judge found Appellant guilty of Specification 3 of the Charge by excep-
tions and substitutions. The military judge found Appellant not guilty of two specifica-
tions of sexual assault of a child under the age of 12 years in violation of Article 120b,
UCMJ.
3Appellant personally raises issues (8) and (9) pursuant to United States v. Grostefon,
12 M.J. 431 (C.M.A. 1992). We have carefully considered issues (8) and (9), and we find
they warrant neither further discussion nor relief. See United States v. Matias, 25 M.J.
356, 361 (C.M.A. 1987).


                                            2
                   United States v. Frantz, No. ACM 39657


denial of the requested deferment of the reduction in grade warrants relief with
respect to the sentence.

                               I. BACKGROUND
    Appellant met AS, then a divorced mother of three children, in June 2013
when they both lived in the state of Washington. They began dating, and Ap-
pellant moved in with AS and her children for a period of time before he de-
parted for Air Force basic training in November 2013. Appellant and AS mar-
ried in February 2014 after Appellant learned he would be stationed at Aviano
Air Base (AB) in Italy. Appellant and AS moved to Italy in July 2014, and AS’s
children joined them there approximately one month later.
    The family eventually settled in a four-story house in a town near Aviano
AB. On weekends AS would regularly go to the on-base fitness center, a drive
of approximately 30 minutes each way, leaving Appellant with the children,
who were nine, five, and three years old at the time. AS noticed that Appellant
seemed to favor the oldest child, her daughter JZ, over the other children. For
example, Appellant bought clothes for JZ, helped her clean her room, and
tucked her into bed at night without doing the same for the other children.
   JZ exhibited troubling behavior after she arrived in Italy. She showed no
motivation in the on-base school, which assigned a counselor to meet with JZ
regularly. At home, JZ resisted bathing, she was aggressive toward her
younger brother, and she would spend time alone in a dark room.
    In Italy, AS’s marriage to Appellant deteriorated. According to AS, the cou-
ple frequently argued about the children, finances, and managing the house-
hold. Tensions increased in January 2015 when Appellant traveled to Nellis
Air Force Base (AFB), Nevada, for several weeks of training. While Appellant
was there, AS informed him she did not want to continue the marriage. Soon
afterwards, AS found JZ in her bedroom holding a tablet and crying. JZ asked
AS to “take back” what she said to Appellant so they would not “have to go.”
AS looked at the tablet and discovered JZ had been messaging with Appellant
via Facebook. AS did not inspect the messages at that point, but replied to
Appellant’s messages to the effect that he should not contact JZ.
    Within a few days, AS inspected the messages more closely. Some of the
messages alarmed her. At one point in these messages, JZ wrote, “And I still
will not tell anybody,” to which Appellant responded, “Good,” before JZ finished
her sentence, “About us!” Shortly thereafter, Appellant sent JZ messages ask-
ing if she knew how to delete Facebook messages before sending her instruc-
tions on how to do so. Later, JZ made cryptic references to the “last night with
[Appellant]” when he was “doin the laundry,” which “still haunt[ed]” her. JZ



                                       3
                   United States v. Frantz, No. ACM 39657


asked Appellant if he remembered “the laundry,” to which Appellant re-
sponded that he did remember “[t]alking to [JZ] while doing laundry.” JZ re-
sponded with a “thumbs up” symbol, to which Appellant responded with a
winking emoji and “[t]hought so.” Appellant and JZ shared that each missed
the other and liked the other’s smile. Coupled with JZ’s troubling behavior, the
messages led AS to believe that “there was something going on” and she
“wanted it to be investigated.” Although most of these electronic messages were
later lost, AS printed a copy at the time.
   AS took the messages to the Family Advocacy office at Aviano AB. Family
Advocacy referred AS to the Air Force Office of Special Investigations (AFOSI).
However, when the AFOSI interviewed JZ, she denied that Appellant had
abused her, and the investigation ended.
    AS and the children moved out of the house to stay with friends before Ap-
pellant returned from Nellis AFB, and the children never lived with Appellant
again. According to AS, Appellant was uncooperative with AS’s efforts to re-
turn to the United States, and he refused to provide adequate financial support
until she sought assistance from his chain of command. As a result, AS sold
most of the family’s belongings in order to raise money, which caused further
acrimony. AS and her children were eventually able to leave Italy and return
to Washington; the divorce became final in March 2016.
    In the months that followed their departure from Italy, JZ moved multiple
times within Washington between her mother AS, her biological father, and
her grandparents. By the beginning of 2017, JZ was 11 years old and again
living with AS, who had remarried. Although AS had taken away JZ’s tablet,
JZ’s school had provided her a laptop computer with Internet capability. In
early 2017, AS learned that JZ had been communicating again via Facebook
with Appellant, who was still stationed at Aviano AB. When confronted, JZ
initially denied communicating with Appellant, but soon JZ admitted that she
had been doing so, and she permitted AS to read the messages. As AS and her
husband reviewed the messages, JZ initially lay quietly on a couch before she
covered her head with a blanket and began to cry.
    The messages between Appellant and JZ ranged from mundane descrip-
tions of daily activities, to false claims by JZ on such subjects as owning horses
and being pregnant, to expressions of mutual affection and attraction. Appel-
lant repeatedly commented that he felt a special bond with JZ, that he thought
she was beautiful, and that he wanted to hold and kiss her. One notable early
exchange included the following:
       [JZ:] remember when mom used to go to the gym on weekends
       and we would hang out
       [Appellant:] Yes


                                        4
                    United States v. Frantz, No. ACM 39657


       [JZ:] do you remember what we did when we hung out
       [Appellant:] Yes
       Do you
       She didn’t like me and you spending time together
       [JZ:] Yea I do
       Did she know?!
       [Appellant:] Idk what you told her or what she thinks she knows
       I didn’t say anything about hanging out
       We watched movies
       [JZ:] I said the same thing
    In later messages, Appellant implied and then expressed his purported sex-
ual attraction to JZ more openly. Appellant told JZ he thought about sex often,
had thought about having sex with JZ, and would be willing to have sex with
her when she was older, because “that’s the legal answer.” When JZ told Ap-
pellant she would kiss and marry Appellant if she was his age, he responded
that JZ was “gorgeous, smart and fun,” and he would kiss and marry her too if
they were the same age. Later, Appellant told JZ he could “teach [her] a thing
or two” about sex “when she was ready to learn.” When JZ asked Appellant if
he would send her a picture of his “you know what” if she asked him to, Appel-
lant responded that he “would if [JZ] sent one back.” JZ replied that she “would
send one” when she was “alone,” to which Appellant responded “Damn,”
“Same.” When JZ asked Appellant “on a scale of 1-10 how bad do you want to
have sex with me,” Appellant told her the answer was ten; JZ responded
“same.” Then the following exchange ensued:
       [JZ:] I am being for real with this one…It honestly SUCKS that
       we cant have sex till im 18
       [Appellant:] Yeah
       Well I think it’s 17 with consent
       If you really wanted to
       [JZ:] yeah
       [Appellant:] But 18 is just safer
       [JZ:] yep for sure
       [Appellant:] Does suck
       [JZ:] yea



                                       5
                        United States v. Frantz, No. ACM 39657


          if you REALLY wanted to… would you have sex while it is still
          illegal just questioning
          [Appellant:] Maybe
          But it’s better when you are of age
          [JZ:] yup
          [Appellant:] Just because it can still come back on me
          [JZ:] yea it can
          [Appellant:] That’s why I said maybe because it’s not yes but it’s
          not saying no
          [JZ:] true true
          [Appellant:] Wish you were of age now
Later, Appellant and JZ joked about JZ taking her pants and underwear off
when she came to visit him sometime. When Appellant dared her to do so, JZ
asked “Why? What will you do if I do?” Appellant responded, “Idk,” “That’s hot
though.” At another point, Appellant suggested JZ might secretly meet Appel-
lant when he came to Washington to visit his father.
    Perceiving that some of the messages were sexual in nature, AS asked JZ
if Appellant had done anything to her physically while they were in Italy. JZ
replied that Appellant had. The following morning AS took JZ to the civilian
police in Washington, who began an investigation and contacted the AFOSI.
    At trial, JZ testified inter alia that Appellant touched her inappropriately
when they lived together in Italy. 4 According to JZ, on multiple occasions when
AS was at the gym, Appellant brought JZ to the laundry room while her
brother and sister were upstairs watching movies. In the laundry room, Appel-
lant put her on top of the dryer or washing machine and put his hands under-
neath her shirt. She further testified that “sometimes” he would also pick her
up and hold her by her “butt” against the front of his body, and sometimes he
“wrapped his hands around [her] waist.” JZ further testified that on multiple
occasions when AS was away from the house Appellant took JZ to JZ’s bed-
room, which like the laundry room was on the bottom floor. According to JZ, in
the bedroom Appellant inserted his fingers and his tongue in her vagina as she
lay on the bed.
   The military judge found Appellant guilty of one specification of committing
lewd acts on JZ by communicating indecent language to her on divers occasions
with the intent to gratify his sexual desire, and one specification of committing


4   JZ was 13 years old at the time of Appellant’s trial.


                                              6
                   United States v. Frantz, No. ACM 39657


a lewd act on JZ by “putting his arms around [JZ], and intentionally touching
and holding onto her buttocks with his hands, with an intent to gratify his
sexual desire.” The military judge found Appellant not guilty of one specifica-
tion of sexual assault against JZ by penetrating her vulva with his fingers and
one specification of sexual assault by penetrating her vulva with his tongue,
both with the intent to gratify his sexual desire.

                                II. DISCUSSION
A. Legal and Factual Sufficiency
   1. Law
    We review issues of legal and factual sufficiency de novo. United States v.
Washington, 57 M.J. 394, 399 (C.A.A.F. 2002) (citation omitted). Our assess-
ment of legal and factual sufficiency is limited to the evidence produced at tri-
al. United States v. Dykes, 38 M.J. 270, 272 (C.M.A. 1993) (citations omitted).
    “The test for legal sufficiency is whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” United
States v. Robinson, 77 M.J. 294, 297–98 (C.A.A.F. 2018) (citation omitted). “[I]n
resolving questions of legal sufficiency, we are bound to draw every reasonable
inference from the evidence of record in favor of the prosecution.” United States
v. Barner, 56 M.J. 131, 134 (C.A.A.F. 2001) (citations omitted). As a result,
“[t]he standard for legal sufficiency involves a very low threshold to sustain a
conviction.” United States v. King, 78 M.J. 218, 221 (C.A.A.F. 2019) (alteration
in original) (citation omitted).
    The test for factual sufficiency is “whether, after weighing the evidence in
the record of trial and making allowances for not having personally observed
the witnesses, [we are] convinced of the [appellant]’s guilt beyond a reasonable
doubt.” United States v. Turner, 25 M.J. 324, 325 (C.M.A. 1987). “In conducting
this unique appellate role, we take ‘a fresh, impartial look at the evidence,’
applying ‘neither a presumption of innocence nor a presumption of guilt’ to
‘make [our] own independent determination as to whether the evidence consti-
tutes proof of each required element beyond a reasonable doubt.’” United States
v. Wheeler, 76 M.J. 564, 568 (A.F. Ct. Crim. App. 2017) (alteration in original)
(quoting Washington, 57 M.J. at 399), aff’d, 77 M.J. 289 (C.A.A.F. 2018).
    Article 120b(c), UCMJ, provides: “Any person subject to this chapter who
commits a lewd act upon a child is guilty of sexual abuse of a child and shall
be punished as a court-martial may direct.” Manual for Courts-Martial, United
States (2016 ed.) (MCM), pt. IV, ¶ 45b.a.(c). A “child” is “any person who has
not attained the age of 16 years.” MCM, pt. IV, ¶ 45b.a.(h)(4). The term “lewd
act” includes, inter alia, “any sexual contact with a child” and “intentionally

                                       7
                    United States v. Frantz, No. ACM 39657


communicating indecent language to a child by any means, including via any
communication technology, with an intent to . . . arouse or gratify the sexual
desire of any person.” MCM, pt. IV, ¶ 45b.a.(h)(5). “‘Indecent’ language is that
which is grossly offensive to modesty, decency, or propriety, or shocks the
moral sense, because of its vulgar, filthy, or disgusting nature, or its tendency
to incite lustful thought. Language is indecent if it tends reasonably to corrupt
morals or incite libidinous thoughts.” MCM, pt. IV, ¶ 89.c. “Sexual contact”
includes “any touching . . . either directly or through the clothing, [of] any body
part of any person, if done with an intent to arouse or gratify the sexual desire
of any person.” MCM, pt. IV, ¶ 45.a.(g)(2); see MCM, pt. IV, ¶ 45b.a.(h)(1).
   2. Analysis
   Appellant asserts the evidence was legally and factually insufficient to sup-
port his conviction for either specification for which the military judge found
him guilty. We consider each specification in turn.
       a. Intentionally Communicating Indecent Language
    On appeal, Appellant does not contest that he in fact sent the messages in
question to JZ, that he did so intentionally, or that he knew JZ’s age. With
respect to the content of the messages, the indecency of a communication de-
pends on “the context in which it is made.” United States v. Green, 68 M.J. 266,
270 (C.A.A.F. 2010) (citation omitted). In this case, Appellant communicated
to an 11-year-old child that he thought about sex a lot, that he desired to have
sexual intercourse with her in the future, that his sexual desire for her was a
ten out of ten, that it “sucked” that they could not have sex before she was 17
or 18 years old, and that he would “maybe” have sex with her earlier even if it
was illegal. In addition, he discussed—albeit hypothetically—sending a photo
of his genitals to JZ in return for a photo of hers. The context for these commu-
nications included, as the military judge found, that Appellant had previously
touched JZ’s buttocks and torso with the intent to gratify his sexual desire,
when she was only nine years old and he was her stepfather. We find Appellant
sent JZ messages that were “grossly offensive to modesty, decency, or propri-
ety,” and therefore indecent. MCM, pt. IV, ¶ 89.c.
    Without conceding indecency, Appellant contends for purposes of argument
that even if we find some of his later messages were indecent, there is insuffi-
cient evidence of his intent to gratify his sexual desire, because he told JZ they
should wait until she was 18 years old to have sex. We disagree and find ample
evidence that Appellant intended to gratify his sexual desire at the time he
sent the messages. Again, the context for these messages included that Appel-
lant had touched JZ’s body for the purpose of gratifying his sexual desire when
they lived in Italy. The nature of the messages and Appellant’s comments sug-
gest he found his communications with JZ sexually stimulating. If there were


                                        8
                   United States v. Frantz, No. ACM 39657


any doubt, his comment that he found contemplating JZ removing her pants
and underwear when she visited him to be “hot” would lay it to rest.
       b. Sexual Contact
    With respect to the specification that Appellant committed sexual contact
on JZ by putting his arms around her and putting his hands on her buttocks
with the intent to gratify his sexual desire, Appellant contends JZ’s testimony
is simply not credible enough to sustain his conviction. In fact, there are sig-
nificant problems with JZ’s credibility. She was reluctant to testify about cer-
tain events, notably the sexual acts Appellant allegedly performed on her in
her bedroom in Italy. Her testimony was sometimes confusing and incomplete,
requiring the counsel and military judge to readdress the same events with her
multiple times. More significantly, by her own admission JZ lied about many
things from 2015 to 2017. She often lied in her 2017 messages to Appellant
about owning horses and having a boyfriend, and she lied to Appellant and
others about being pregnant; according to JZ, she did so to get “attention.”
More problematically, JZ admitted that she had lied to investigators about Ap-
pellant’s offenses. She lied to the AFOSI in 2015 when she denied Appellant
had touched her inappropriately, because she was “young, dumb, and [she]
thought [she] would get in trouble.” JZ admitted she lied to the civilian police
in 2017 when she told them she kicked Appellant when he was touching her,
and when she claimed at one point Appellant had threatened to kill her mother
AS. JZ testified she did not know why she told these lies. JZ told the military
judge she understood it was important to tell the truth in her courtroom testi-
mony, and she indicated she had put her “lying ways” behind her; however,
when the military judge asked JZ why he should believe what she said about
Appellant when she had “said so many lies in the past,” she responded “I don’t
have an answer to that.”
    The military judge evidently recognized JZ’s credibility problems. He ques-
tioned her directly about the importance of telling the truth and confronted her
about her admitted past false statements. Notably, after both parties rested
the military judge recalled JZ to give further testimony. Among other ques-
tions, the military judge focused JZ on “the first time” Appellant touched JZ,
which she confirmed was in the laundry room. JZ described again how Appel-
lant picked her up and put her on the washing machine or dryer. Then Appel-
lant put his hands “in [her] shirt” and “around [her] waist.” At another point,
he “picked [her] up and held [her] by the butt.” She explained:
       So you know how like you hold like a little kid off to the side or
       like you’re holding someone and you kind of like hold them kind
       of like by the thigh I guess. He had his hands like around my
       butt.



                                       9
                    United States v. Frantz, No. ACM 39657


       ....
       I think he was lifting me off of whatever I was sitting on. And he
       had picked me up and he was holding me by the butt. And then
       instead of like having me off to the side kind of on his hip, he
       kind of had me in front of him.
    The military judge found Appellant not guilty of the alleged sexual acts in
JZ’s bedroom. However, he found Appellant guilty of one instance of alleged
sexual contact in the laundry room, in accordance with JZ’s recall testimony.
Significantly, unlike the alleged bedroom incidents, JZ’s contemporary mes-
sages to Appellant in 2015 corroborated that something significant occurred
between her and Appellant in the laundry room. In addition, her testimony
regarding this incident was more certain, specific, and definite than her de-
scription of the bedroom incidents. We are also cognizant that the military
judge observed JZ’s testimony and evidently carefully considered her credibil-
ity. Coupled with Appellant’s response of “good” when JZ promised not to “tell
anybody” about them in 2015, Appellant immediately sending instructions on
how to delete Facebook messages, and other evidence of Appellant’s sexual in-
terest in JZ, we conclude the evidence supports the military judge’s findings.
       c. Conclusion as to Legal and Factual Sufficiency
    Drawing every reasonable inference from the evidence of record in favor of
the Government, we conclude the evidence was legally sufficient to support
Appellant’s convictions for sexual abuse of a child by communicating indecent
language and by sexual contact. See Robinson, 77 M.J. at 297–98. Additionally,
having weighed the evidence in the record of trial and having made allowances
for not having personally observed the witnesses, we are convinced of Appel-
lant’s guilt beyond a reasonable doubt. See Turner, 25 M.J. at 325.
B. Ambiguous Finding
   1. Additional Background
   Specification 3 of the Charge alleged that Appellant:
       [D]id, at or near Fanna, Italy, on divers occasions, between on or
       about 7 August 2014 and on or about 21 January 2015, commit
       lewd acts upon [JZ], a child who had not attained the age of 12
       years, to wit: intentionally touching her buttocks with his hands,
       with an intent to gratify his sexual desire.
(Emphasis added).
    JZ’s initial testimony indicated Appellant touched her on her buttocks and
elsewhere multiple times in the laundry room. As described above, after both
parties had rested, the military judge exercised his authority under Article 46,


                                      10
                   United States v. Frantz, No. ACM 39657


UCMJ, 10 U.S.C. § 846, to recall JZ for additional testimony. During that recall
testimony, the military judge had JZ focus on “the first time” Appellant
touched JZ, which JZ confirmed was in the laundry room. JZ again described
how Appellant put his arms around her and held her by her buttocks on that
occasion.
   The military judge found Appellant guilty of Specification 3 by exceptions
and substitutions. According to the modified specification, the military judge
found that Appellant:
       [D]id, at or near Fanna, Italy, in the laundry room of the family
       home, on the day of the first alleged touching incident, between
       on or about 7 August 2014 and on or about 21 January 2015,
       commit a lewd act upon [JZ], a child who had not attained the
       age of 12 years, to wit: putting his arms around [JZ], and inten-
       tionally touching and holding onto her buttocks with his hands,
       with an intent to gratify his sexual desire.
   2. Law
   “Whether a verdict is ambiguous and thus precludes a [Court of Criminal
Appeals] from performing a factual sufficiency review is a question of law re-
viewed de novo.” United States v. Ross, 68 M.J. 415, 417 (C.A.A.F. 2010) (em-
phasis and citation omitted).
    “One or more words or figures may be excepted from a specification, and,
when necessary, others substituted, if the remaining language of the specifica-
tion, with or without substitutions, states an offense by the accused which is
punishable by court-martial.” United States v. Trew, 68 M.J. 364, 367 (C.A.A.F.
2010) (quoting Rule for Courts-Martial (R.C.M.) 918(a)(1), Discussion).
    “[W]hen the phrase ‘on divers occasions’ is removed from a specification,
the effect is that ‘the accused has been found guilty of misconduct on a single
occasion and not guilty on the remaining occasions.’” United States v. Wilson,
67 M.J. 423, 428 (C.A.A.F. 2009) (quoting United States v. Augspurger, 61 M.J.
189, 190 (C.A.A.F. 2005)). “If there is no indication on the record which of the
alleged incidents forms the basis of the conviction, then the findings of guilt
are ambiguous and the Court of Criminal Appeals cannot perform a factual
sufficiency review.” Id. (citing United States v. Walters, 58 M.J. 391, 396–97
(C.A.A.F. 2003)). “[T]he remedy for a Walters violation is to set aside the find-
ing of guilty to the affected specification and dismiss it with prejudice.” United
States v. Scheurer, 62 M.J. 100, 112 (C.A.A.F. 2005) (footnote omitted).
   3. Analysis
   Appellant was charged with intentionally touching JZ’s buttocks on divers
occasions. The military judge excepted the “on divers occasions” language and


                                       11
                   United States v. Frantz, No. ACM 39657


found Appellant guilty of touching JZ on only a single occasion, “on the day of
the first alleged touching incident” which occurred “in the laundry room.” By
specifying in the substituted language the single occasion for which he was
finding Appellant guilty, the military judge ensured the record indicated which
alleged incident formed the basis of the conviction, and thereby avoided a fa-
tally ambiguous finding.
    Appellant contends the finding is nevertheless fatally ambiguous because
the military judge did not identify the date on which he found the unlawful
touching occurred. However, we find nothing in Walters or its progeny that
requires that a date be used to “reflect the specific instance of conduct upon
which [the] modified findings are based.” Walters, 58 M.J. at 396. In many
cases, a witness may provide testimony of sufficient strength to prove guilt
beyond reasonable doubt, yet be unable to recall the date of the event with any
specificity. In this case, JZ testified specifically to Appellant’s actions on the
first occasion that he touched her in the laundry room, and the military judge
made clear that single identifiable incident was the basis for his non-divers
findings. That is an adequate indication for this court to perform its factual
sufficiency review, and it is what Walters requires.
C. Equal Access to Evidence
   1. Additional Background
    At trial, AS testified that when she discovered the first exchange of Face-
book messages between Appellant and JZ in 2015, she made screenshots of
messages on JZ’s Facebook account. AS then emailed these screenshots to her-
self, printed them out, and provided these printouts to the Family Advocacy
office and to the AFOSI at Aviano AB. After AS discovered Appellant’s second
Facebook exchange with JZ in 2017, she found that the 2015 conversation had
been deleted. However, she still had her email to herself from 2015.
    At the conclusion of AS’s direct examination, trial defense counsel informed
the military judge that this was the first time they had learned about her email
to herself, which the Defense had not received in discovery, although they had
received the screenshots of the messages. Trial defense counsel stated the De-
fense would not be prepared to cross-examine AS “until we get that discovery
from the government.” Senior trial counsel explained the email had not been
turned over because it was not in the possession of the Government; AS had
accessed the email herself. The military judge recessed the court-martial for
43 minutes in order for AS to provide the email to the parties. Trial defense
counsel then proceeded with cross-examination without further delay.
   Subsequently, Special Agent (SA) IP of the AFOSI testified regarding var-
ious steps he took to investigate the case. On cross-examination, senior trial
defense counsel asked SA IP whether he had attempted to download JZ’s entire


                                       12
                   United States v. Frantz, No. ACM 39657


Facebook profile. SA IP testified that he had, through a process offered by Fa-
cebook itself which he described as a “dump” of “every single piece of infor-
mation or activity that [JZ] ever did on Facebook.” 5 However, SA IP testified
he did not review the entire “dump.” He began to review the chat portion, but
found “it was hard to tell who [was] sending and who was receiving the mes-
sages, because instead of having a name, you had a number.” As a result, SA
IP decided to rely on screenshots or “snippets” that the agents created from the
messages displayed onscreen, because those “would be a good representation
of what the communication was.” However, these screenshots would not have
included any deleted messages. SA IP did not know if the “dump” would have
included deleted messages.
   In response to questions from the military judge, SA IP testified that as of
Appellant’s trial, AFOSI no longer had the Facebook “dump.” He explained
that he “never saved it out of the computer that we have, and that computer
was giving us a lot of issues and basically broke down a couple of times, and
the information was lost.” SA IP further testified that the AFOSI could obtain
another “dump” from Facebook, but indicated he had not done so because the
report of investigation had been closed and delivered to the legal office, which
had not made such a request.
   At no point during the trial did trial defense counsel object that they had
been unaware of the Facebook “dump,” request that the Government obtain
another “dump,” or allege any discovery or production violation or seek any
other remedy with respect to the “dump.”
    2. Law
    “[T]he suppression by the prosecution of evidence favorable to an accused
upon request violates due process where the evidence is material either to guilt
or to punishment, irrespective of the good faith or bad faith of the prosecution.”
Brady v. Maryland, 373 U.S. 83, 87 (1963). The United States Supreme Court
has extended Brady, clarifying “that the duty to disclose such evidence is ap-
plicable even though there has been no request by the accused . . . and that the
duty encompasses impeachment evidence as well as exculpatory evidence.”
Strickler v. Greene, 527 U.S. 263, 280 (1999); see United States v. Claxton, 76
M.J. 356, 359 (C.A.A.F. 2017).
   “A military accused also has the right to obtain favorable evidence under
[Article 46, UCMJ] . . . as implemented by R.C.M. 701–703.” United States v.
Coleman, 72 M.J. 184, 186–87 (C.A.A.F. 2013) (footnotes omitted). Article 46,


5 On redirect examination, SA IP explained that AS had provided oral and written
consent for the Facebook “dump,” although he understood the scope was limited to
Facebook messages between Appellant and JZ.


                                       13
                    United States v. Frantz, No. ACM 39657


UCMJ, and these implementing rules provide a military accused statutory dis-
covery rights greater than those afforded by the United States Constitution.
See id. at 187 (additional citation omitted) (citing United States v. Roberts, 59
M.J. 323, 327 (C.A.A.F. 2004)). With respect to discovery, R.C.M. 701(a)(2)(A)
requires the Government, upon defense request, to permit the inspection of,
inter alia, any documents “within the possession, custody, or control of military
authorities, and which are material to the preparation of the defense . . . .”
With respect to production, each party is entitled to the production of evidence
which is relevant and necessary. R.C.M. 703(f)(1); United States v. Rodriguez,
60 M.J. 239, 246 (C.A.A.F. 2004) (citation omitted). Evidence is relevant if “it
has any tendency to make a fact more or less probable than it would be without
the evidence” and “is of consequence in determining the action.” Mil. R. Evid.
401. “Relevant evidence is ‘necessary when it is not cumulative and when it
would contribute to a party’s presentation of the case in some positive way on
a matter in issue.’” Rodriguez, 60 M.J. at 246 (quoting R.C.M. 703(f)(1), Dis-
cussion).
    Each party to a court-martial must have an equal opportunity to inspect
evidence and to obtain witnesses and other evidence. United States v. Stellato,
74 M.J. 473, 483 (C.A.A.F. 2015) (citing R.C.M. 701(e); Article 46, UCMJ). The
United States Court of Appeals for the Armed Forces (CAAF) “has interpreted
this requirement to mean that the ‘Government has a duty to use good faith
and due diligence to preserve and protect evidence and make it available to an
accused.’” Id. (quoting United States v. Kern, 22 M.J. 49, 51 (C.M.A. 1986)).
“The duty to preserve includes: (1) evidence that has an apparent exculpatory
value and that has no comparable substitute; (2) evidence that is of such cen-
tral importance to the defense that it is essential to a fair trial; and (3) state-
ments of witnesses testifying at trial.” Id. (citations omitted).
    A party’s failure to move to compel discovery or for production of witnesses
or evidence before pleas are entered constitutes waiver. R.C.M. 905(b)(4);
R.C.M. 905(e); see United States v. Hardy, 77 M.J. 438, 440–42 (C.A.A.F. 2018)
(citations omitted) (concluding that where R.C.M. 905(e) refers to “waiver” it
means “waiver” rather than forfeiture).
   3. Analysis
    Appellant’s assignment of error raises three potential issues with respect
to discovery and preservation of evidence related to JZ’s Facebook account: (1)
the Defense’s access to the account; (2) the Government’s failure to preserve
data in the account; and (3) the Government’s failure to preserve the infor-
mation “dump” SA IP obtained from Facebook. We consider each issue in turn.
   On appeal, Appellant contends the Government violated his right to equal
access to JZ’s Facebook account. We generally agree with Appellant that the


                                        14
                    United States v. Frantz, No. ACM 39657


AFOSI’s continued access to JZ’s Facebook account during the investigation
and trial brought it within the Government’s control for purposes of discovery
under R.C.M. 701(a). See Stellato, 74 M.J. at 484–85 (footnotes omitted). How-
ever, we find no support for Appellant’s claim that “the [D]efense was never
provided access to JZ’s Facebook account, or with any opportunity to inspect
her Facebook account and to independently verify the authenticity of the mes-
sages between JZ and Appellant.” What is clear is that, with the possible ex-
ception of trial defense counsel’s objection to not receiving AS’s email to herself
from 2015, the Defense never moved to compel discovery or production of this
evidence, either before entry of pleas or after. Accordingly, under R.C.M.
905(b)(4), R.C.M. 905(e), and Hardy, Appellant waived the purported denial of
access he seeks to raise on appeal.
    Appellant also suggests the Government failed in its duty to preserve evi-
dence from JZ’s Facebook account. He contends it is possible that either AS or
JZ could have accessed the account and deleted certain messages, distorting
the context and meaning of the apparent exchanges between Appellant and JZ.
He notes the AFOSI failed to subpoena Facebook records, obtain a forensic
analysis of the account, or seize Appellant’s own electronic devices and any
evidence therein. However, there is no indication Appellant requested such a
subpoena or production of such a forensic analysis, and Appellant presumably
had access to his own Facebook account and electronic devices. Trial defense
counsel certainly could, and did, comment in closing argument on alleged defi-
ciencies in the investigation. However, the Defense waived any purported dis-
covery or production violations by failing to move for relief at trial.
    We acknowledge the AFOSI’s failure to preserve the “dump” of JZ’s Face-
book account had the potential to violate the Government’s obligation to exer-
cise “good faith and due diligence to preserve and protect evidence and make
it available to an accused.” Stellato, 74 M.J. at 483 (quoting Kern, 22 M.J. at
51). The fact that SA IP found the report hard to read does not negate its po-
tential significance for the trial. However, once again, the Defense failed to
move to compel or seek relief as a result of the loss of the “dump,” waiving the
issue. On appeal, Appellant argues “the record suggests that the ‘dump’ did not
become known to defense counsel until [SA] IP’s testimony.” However, the De-
fense made no such claim at trial, and we find the record suggests the Defense
was not at all surprised by this testimony. Senior trial defense counsel specif-
ically asked SA IP whether he had attempted to download JZ’s entire Facebook
profile, which led directly to SA IP’s testimony regarding the “dump”—strongly
suggesting this had been covered in pretrial interviews. In notable contrast to
AS’s testimony about her email in 2015, the Defense made no objection, com-
plaint, or expression of surprise. At no point did the Defense move for a sanc-
tion against the Government, or request a replacement “dump” after SA IP



                                        15
                    United States v. Frantz, No. ACM 39657


testified in response to the military judge’s questioning that such a request was
possible.
    In general, a valid waiver leaves no error to correct on appeal. United States
v. Davis, 79 M.J. 329, 331 (C.A.A.F. 2020) (quoting United States v. Campos,
67 M.J. 330, 332 (C.A.A.F. 2009)). We recognize our authority pursuant to Ar-
ticle 66, UCMJ, 10 U.S.C. § 866, to pierce waiver in order to correct a legal
error in the proceedings. See Hardy, 77 M.J. at 443. Assuming arguendo the
AFOSI’s failure to preserve the “dump” was an error, we decline to pierce Ap-
pellant’s waiver in this case. There is no indication the Defense was surprised
by SA IP’s testimony. Trial defense counsel made no objection and sought no
relief. Instead, in closing argument trial defense counsel referred to the
AFOSI’s failure to review the “dump” in order to impugn the quality of the
investigation. Accordingly, we find this assignment of error warrants no relief.
D. Impartiality of the Military Judge
   1. Law
    We review a military judge’s decision not to recuse himself for an abuse of
discretion. See United States v. Sullivan, 74 M.J. 448, 454 (C.A.A.F. 2015). “A
military judge abuses his discretion when: (1) the findings of fact upon which
he predicates his ruling are not supported by the evidence of record; (2) if in-
correct legal principles were used; or (3) if his application of the correct legal
principles to the facts is clearly unreasonable.” United States v. Ellis, 68 M.J.
341, 344 (C.A.A.F. 2010) (citing United States v. Mackie, 66 M.J. 198, 199
(C.A.A.F. 2008)). However, “[w]hen an appellant . . . does not raise the issue of
disqualification until appeal, we examine the claim under the plain error
standard of review.” United States v. Martinez, 70 M.J. 154, 157 (C.A.A.F.
2011) (citing United States v. Jones, 55 M.J. 317, 320 (C.A.A.F. 2001)). “Plain
error occurs when (1) there is error, (2) the error is plain or obvious, and (3) the
error results in material prejudice.” Id. (citing United States v. Maynard, 66
M.J. 242, 244 (C.A.A.F. 2008)).
    “An accused has a constitutional right to an impartial judge.” United States
v. Wright, 52 M.J. 136, 140 (C.A.A.F. 1999) (citations omitted). R.C.M. 902 gov-
erns disqualification of the military judge. R.C.M. 902(b) sets forth five specific
circumstances in which a “military judge shall disqualify himself or herself.”
In addition, R.C.M. 902(a) requires disqualification “in any proceeding in
which th[e] military judge’s impartiality might reasonably be questioned.” Dis-
qualification pursuant to R.C.M. 902(a) is determined by applying an objective
standard of “whether a reasonable person knowing all the circumstances would
conclude that the military judge’s impartiality might reasonably be ques-
tioned.” Sullivan, 74 M.J. at 453 (citing United States v. Hasan, 71 M.J. 416,
418 (C.A.A.F. 2012)).


                                        16
                   United States v. Frantz, No. ACM 39657


   “There is a strong presumption that a judge is impartial, and a party seek-
ing to demonstrate bias must overcome a high hurdle . . . .” United States v.
Quintanilla, 56 M.J. 37, 44 (C.A.A.F. 2001) (citation omitted). A military judge
“should not leave [a] case ‘unnecessarily.’” Sullivan, 74 M.J. at 454 (quoting
R.C.M. 902(d)(1), Discussion). “Although a judge has a duty not to sit when
disqualified, the judge has an equal duty to sit on a case when not disqualified.”
United States v. Witt, 75 M.J. 380, 383 (C.A.A.F. 2016) (citing Laird v. Tatum,
409 U.S. 824, 837 (1972)).
    “[A] military judge must not become an advocate for a party but must vigi-
lantly remain impartial during the trial.” United States v. Ramos, 42 M.J. 392,
396 (C.A.A.F. 1995). However, “a military judge is not ‘a mere referee’ but, ra-
ther, properly may participate actively in the proceedings.” Id. (quoting United
States v. Graves, 1 M.J. 50, 53 (C.M.A. 1975)). “Thus, while a military judge
must maintain his fulcrum position of impartiality, the judge can and some-
times must ask questions in order to clear up uncertainties in the evidence or
to develop the facts further.” Id. (citations omitted); see also Mil. R. Evid. 614
(permitting the military judge to call and examine witnesses).
   2. Analysis
    On appeal, Appellant contends that “[t]hroughout the trial, the military
judge assisted the Government in proving its case,” which created a disquali-
fying appearance of bias under R.C.M. 902(a). Appellant cites several in-
stances, including inter alia occasions on which the military judge: explained
why he was sustaining a defense objection to a question calling for speculation
and suggested a different line of questioning; interrupted trial defense coun-
sel’s cross-examination of JZ to ask his own clarifying questions; encouraged
trial defense counsel to move on from an unsuccessful effort to impeach AS’s
testimony on cross-examination; questioned JZ about her memory of sending
Facebook messages in 2015 in response to a defense objection to the admission
of those messages; and interrupted trial counsel’s direct examination of JZ to
ask his own questions. In addition, Appellant cites two other incidents that
warrant more detailed explanation.
    First, during the direct examination of JZ, senior trial counsel offered Pros-
ecution Exhibit 5, which was a copy of Facebook messages between Appellant
and JZ from 2017. Senior trial defense counsel objected on the basis of authen-
ticity and foundation. In response, senior trial counsel argued JZ had laid an
adequate foundation because she “indicated familiarity with the conversation
that’s captured in the exhibit.” In response to questioning by the military
judge, senior trial counsel acknowledged the exhibit had been created at the
AFOSI detachment. The military judge suggested that JZ’s testimony was in-
adequate to authenticate all 261 pages of the exhibit. When senior trial counsel



                                       17
                   United States v. Frantz, No. ACM 39657


proposed to “ask [JZ] some additional questions to clarify how a conversation
went on for a month,” the military judge responded:
       I will just tell you, it would be a lot more helpful for me, maybe
       this is a hint, if you can bring in an [AFOSI] agent, who took
       these pictures and told me this is from her Facebook account or
       [Appellant’s] Facebook account and this is what we downloaded
       with regard to their conversation, then I have [JZ] saying yes,
       we did converse during that month . . . . That’s the stuff that’s
       going to help me, but I need to know this is truly the conversa-
       tion that she had with [Appellant]. She has a memory and I am
       sure you are going to get to that, what she remembers. I think
       you’re going to need that, but if you want to admit this docu-
       ment, then I need to know where it came from, from somebody,
       besides [JZ], because she can’t remember this entire document.
       That’s what I’m dealing with so, just so I lay it all out on the
       table, that is my problem.
The military judge then conditionally admitted Prosecution Exhibit 5, pending
testimony from a witness who could testify to where the exhibit “came from.”
The exhibit was ultimately admitted without further objection, following the
testimony of the agent and the paralegal who created the images.
    The second incident that warrants explanation occurred after the Govern-
ment recalled AS for additional testimony. Trial defense counsel cross-exam-
ined AS about whether she remembered reading certain messages from JZ to
Appellant. Senior trial counsel objected to a question on the basis of “improper
impeachment.” When the military judge asked about the basis, senior trial
counsel explained that trial defense counsel’s question implied the messages
were written in a particular order, although that order had not been estab-
lished by AS’s testimony. In response, the military judge stated:
       Okay. That is not lost on the court, and you get to come up and
       ask redirect. This is cross-examination. If defense counsel wants
       to portray or use their questions to try to trick a witness, that is
       not lost on the court and it’s obviously not lost on you. So, when
       you get back up, you can clarify. I personally don’t think it makes
       defense counsel look good when they are trying to do that, be-
       cause I’m trying to understand what’s going on. So, shoving
       words into people’s mouths doesn’t necessarily help me, but it is
       cross-examination and that is what he is permitted to do.
Senior trial counsel responded, “Understood, Your Honor.” The military judge
then added, “And sometimes, [the cross-examination] is very successful in




                                       18
                    United States v. Frantz, No. ACM 39657


what it gets out. So, enough of the speech. I am overruling the objection.” Trial
defense counsel then continued with cross-examination.
    Appellant did not raise the issue of the military judge’s disqualification at
trial. Accordingly, we review the military judge’s decision not to disqualify him-
self sua sponte for plain error. See Martinez, 70 M.J. at 157 (citation omitted).
Several factors contribute to our conclusion that the military judge did not
commit a plain or obvious error.
    First, “[f]ailure to object at trial to alleged partisan action on the part of a
military judge may present an inference that the defense believed that the mil-
itary judge remained impartial.” United States v. Foster, 64 M.J. 331, 333
(C.A.A.F. 2007) (citation omitted). We find trial defense counsel’s failure to
raise the issue at trial to be some indication that the Defense did not believe
the military judge was, or appeared to be, biased in favor of the Government.
     Second, the military judge also directed explanatory comments on evidence
to the Defense. In particular, at one point the military judge assisted senior
defense counsel in responding to trial counsel’s objection to an exhibit the De-
fense sought to introduce. Thus, the military judge exhibited a tendency to fa-
cilitate the introduction of relevant evidence, regardless of which party was the
proponent.
    Third, it is highly significant that Appellant elected to be tried by the mili-
tary judge alone. There were no court members present to observe and poten-
tially be influenced by the manner in which the military judge interacted with
the parties. Moreover, as the trier of fact, the military judge had an equal right
to the parties to seek evidence, call witnesses, and ask questions. See 10 U.S.C.
§ 846(a). To the extent the military judge, at times, steered counsel toward
witnesses and lines of questioning that the military judge believed would be
useful, the fact that the military judge could have called the witnesses and
asked the questions himself greatly mitigates any perception of a desire to as-
sist one side or another.
    We find most of the military judge’s actions that the Appellant complains
of on appeal to be relatively innocuous, particularly in a judge-alone trial. The
military judge was not shy about interjecting to ask his own questions of wit-
nesses or share his thoughts with counsel, but this was generally in aid of de-
veloping the evidence in his role as the trier of fact. The fact that the evidence
he developed in doing so tended to be helpful to one party or another does not,
in itself, evince partiality. See, e.g., United States v. Acosta, 49 M.J. 14, 17–18
(C.A.A.F. 1998) (finding no appearance of partiality in a court-martial with
members despite the military judge asking questions that “eviscerated [the]
appellant’s defense of entrapment”).




                                        19
                    United States v. Frantz, No. ACM 39657


    The military judge’s comments to senior trial counsel regarding laying a
foundation for Prosecution Exhibit 5 warrant an additional comment. In light
of the military judge’s duty to remain vigilantly impartial, and to appear so,
the military judge’s suggestion that he was giving a “hint” to the Government
as to how to introduce evidence was ill-advised. An observer might interpret
such a term to mean the military judge was choosing to assist one of the par-
ties, despite his authority to call witnesses and ask questions himself. Never-
theless, we find that this comment, in the context of the entire trial, would not
cause a reasonable observer with knowledge of all the circumstances to doubt
the strong presumption the military judge was impartial.
    Similarly, we find the military judge’s suggestion that trial defense coun-
sel’s cross-examination of AS was “shoving words” into her mouth, which did
not make the Defense “look good,” also does not breach the presumption of im-
partiality. “[J]udicial remarks during the course of a trial that are critical or
disapproving of, or even hostile to, counsel, the parties, or their cases, ordinar-
ily do not support a bias or partiality challenge.” Liteky v. United States, 510
U.S. 540, 555 (1994). The military judge’s comments do not suggest hostility
toward the Defense, but merely some criticism toward trial defense counsel’s
cross-examination tactics. Moreover, immediately afterwards the military
judge acknowledged such tactics could sometimes be effective, and then over-
ruled the Government’s objection. In addition, the context for this comment
was not a tirade against the Defense, but an explanation to senior trial counsel
as to why her objection to the Defense’s questioning was ill-founded. Again, in
the context of the entire trial, this comment would not cause an informed rea-
sonable observer to doubt the military judge’s impartiality.
    Accordingly, we find the military judge’s actions that Appellant cites do not,
individually or collectively, reasonably call into question the military judge’s
impartiality. Appellant has thus failed to meet his burden to demonstrate the
military judge failed to find sua sponte that he was disqualified from presiding
at Appellant’s court-martial.
E. Sentence Severity
   1. Law
    We review issues of sentence appropriateness de novo. United States v.
Lane, 64 M.J. 1, 2 (C.A.A.F. 2006) (citing United States v. Cole, 31 M.J. 270,
272 (C.M.A. 1990)). We may affirm only as much of the sentence as we find
correct in law and fact and determine should be approved on the basis of the
entire record. Article 66(c), UCMJ, 10 U.S.C. § 866(c). “We assess sentence ap-
propriateness by considering the particular appellant, the nature and serious-
ness of the offense[s], the appellant’s record of service, and all matters con-
tained in the record of trial.” United States v. Sauk, 74 M.J. 594, 606 (A.F. Ct.


                                        20
                   United States v. Frantz, No. ACM 39657


Crim. App. 2015) (en banc) (alteration in original) (quoting United States v.
Anderson, 67 M.J. 703, 705 (A.F. Ct. Crim. App. 2009) (per curiam)). Although
we have great discretion to determine whether a sentence is appropriate, we
have no authority to grant mercy. United States v. Nerad, 69 M.J. 138, 146
(C.A.A.F. 2010) (citation omitted).
   2. Analysis
    Trial counsel recommended the military judge sentence Appellant to a dis-
honorable discharge, confinement for four years, reduction to the grade of E-1,
and total forfeiture of pay and allowances. The military judge sentenced Ap-
pellant to a dishonorable discharge, confinement for seven years, reduction to
the grade of E-1, and forfeiture of all pay and allowances. Appellant contends
the fact that “the military judge sentenced Appellant to more confinement than
requested by the trial counsel renders his sentence inappropriately severe,”
and requests “appropriate sentencing relief.” We disagree.
    Trial counsel’s recommended sentence is simply that, trial counsel’s recom-
mendation; it has no binding effect on the military judge. Appellant suggests
his sentence resulted from the military judge improperly using information
that arose during the trial, such as emotional problems JZ experienced that
were not attributable to Appellant and testimony that Appellant asserts was
contrary to other evidence. However, the evidence Appellant cites was not im-
properly admitted, and there is no indication the military judge considered it
outside its proper context. Moreover, “[m]ilitary judges are presumed to know
the law and to follow it absent clear evidence to the contrary.” United States v.
Rodriguez, 60 M.J. 87, 90 (C.A.A.F. 2004) (citing United States v. Mason, 45
M.J. 483, 484 (C.A.A.F. 1997)). Appellant’s conjectures notwithstanding, we
find no basis to reach a contrary conclusion in this case.
    The test for an inappropriately severe sentence rests not on trial counsel’s
recommendation or speculation about the military judge’s thought process, but
is instead based on what the record reveals about “the particular appellant,
the nature and seriousness of the offense[s], the appellant’s record of service,
and all matters contained in the record of trial.” Sauk, 74 M.J. at 606. In this
case, Appellant exploited his access to his nine-year-old stepdaughter, taking
advantage of her mother’s absence to hold JZ’s buttocks and wrap his arms
around her body with the intent to gratify his sexual desire. After AS discov-
ered the suspicious Facebook messages, JZ was too frightened to tell investi-
gators what Appellant had done. Nevertheless, Appellant was not dissuaded
from continuing to contact JZ after the divorce, secretly sending indecent com-
munications to the 11-year-old JZ expressing his attraction and sexual desire
for her, in order to once again gratify his sexual desires. In an unsworn state-
ment presented through her counsel, JZ described to the military judge how



                                       21
                       United States v. Frantz, No. ACM 39657


Appellant’s actions made her “fear the world.” Appellant’s offenses were seri-
ous and carried a maximum imposable punishment that included confinement
for 35 years as well as a dishonorable discharge, reduction, and forfeitures. The
defense sentencing case was not particularly strong; Appellant presented in-
formation about his life and career, 6 one character statement from a supervisor
indicating he performed well at work, and brief telephonic testimony by Appel-
lant’s father. The military judge certainly imposed a heavy sentence, but hav-
ing given individualized consideration to Appellant and all the circumstances
of the case, we cannot say the sentence was inappropriately severe as a matter
of law.
F. Failure to Pay Deferred and Waived Forfeitures
    On 28 January 2019, pursuant to Articles 57(a) and 58b, UCMJ, the con-
vening authority granted Appellant’s request to defer automatic forfeitures
from 2 November 2018 until action, and to waive automatic forfeitures for the
benefit of Appellant’s dependent child until the earlier of six months or the
expiration of Appellant’s term of service. 7 However, in a sworn declaration
dated 28 April 2020, Appellant asserted that although the required infor-
mation had been provided, as of that date Appellant’s pay had not been deliv-
ered in accordance with the convening authority’s direction, despite the efforts
of his attorneys. 8 Accordingly, Appellant requested that this court provide sen-
tence relief pursuant to our “power and responsibility” under Article 66(c),
UCMJ, 10 U.S.C. § 866(c), to “determine whether the adjudged and approved
sentence is appropriate, based on a review of the entire record.” See United
States v. Gay, 74 M.J. 736, 742 (A.F. Ct. Crim. App. 2015), aff’d, 75 M.J. 264
(C.A.A.F. 2016); United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002). In
response, the Government contends the CAAF’s recent decision in United
States v. Jessie, 79 M.J. 437, 441 (C.A.A.F. 2020), precludes our consideration
of Appellant’s claim. We agree with the Government.
    In Jessie, the CAAF explained the general rule “that the [Courts of Crimi-
nal Appeals] may not consider anything outside of the ‘entire record’ when re-
viewing a sentence under Article 66(c), UCMJ.” Id. (citation omitted) (quoting
United States v. Fagnan, 30 C.M.R. 192, 194 (C.M.A. 1961)). The CAAF ex-
plained that for purposes of Article 66, UCMJ, the “entire record” includes the


6At the time of his conviction Appellant had served less than five years in the Air
Force. His service included one deployment to Afghanistan, but was somewhat marred
by two letters of reprimand.
7The convening authority denied Appellant’s request to defer his reduction in grade,
an issue that is addressed in detail below.
8   This court granted Appellant’s motion to attach his declaration to the record.


                                            22
                      United States v. Frantz, No. ACM 39657


“record of trial” and “matters attached to the record” in accordance with R.C.M.
1103(b)(2) and (3), as well as “briefs and arguments that government and de-
fense counsel (and the appellant personally) might present regarding matters
in the record of trial and ‘allied papers.’” Id. at 440–41 (citing United States v.
Healy, 26 M.J. 394, 396 (C.M.A. 1988)). Appellant’s 28 April 2020 factual dec-
laration is not part of the “entire record” as defined in Jessie, and is therefore
presumptively outside the scope of our Article 66(c), UCMJ, review.
    Appellant’s reply brief raises two arguments in response. First, he contends
the fact that the convening authority’s decision granting the deferment and
waiver is in the record gives this court “jurisdiction to consider whether the
Government is complying with the convening authority’s directive.” The CAAF
in Jessie recognized that “some [of its] precedents have allowed the [Courts of
Criminal Appeals] to supplement the record when deciding issues that are
raised by materials in the record,” specifically with affidavits or hearings or-
dered pursuant to United States v. DuBay, 37 C.M.R. 411 (C.M.A. 1967) (per
curiam). Jessie, 79 M.J. at 442. In Jessie, the CAAF declined to disturb this
line of precedent. Id. at 444. However, in order to fall under this exception, we
understand Jessie to require that the apparent or alleged error appears within
the record of trial. It is not enough that the alleged error merely relates to a
pretrial, trial, or post-trial event that is reflected in the record. Appellant’s in-
terpretation would essentially rob the general rule set forth in Jessie of its
meaning, as seemingly any issue related to an appellant’s sentence would be
linked to a decision, directive, or event in the record of trial.
    Second, Appellant notes that the CAAF in Jessie recognized an additional
exception in a line of precedent “allow[ing] appellants to raise and present ev-
idence of claims of cruel and unusual punishment and violations of Article 55,
UCMJ, even though there was nothing in the record regarding those claims.”
Id. at 444. However, Appellant’s assignment of error made no allegation of
cruel or unusual punishment in violation of the Eighth Amendment 9 or Article
55, UCMJ; instead, it relied specifically on our Article 66(c), UCMJ, sentence
appropriateness review pursuant to Gay and Tardif. Moreover, even in his re-
ply brief Appellant entirely fails to demonstrate how the Government’s failure
to make a timely payment in accordance with the convening authority’s defer-
ment and waiver resulted in punishment either “‘incompatible with the evolv-
ing standards of decency that mark the progress of a maturing society’ or . . .
‘which involve[d] the unnecessary and wanton infliction of pain.’” United States
v. Lovett, 63 M.J. 211, 215 (C.A.A.F. 2006) (quoting Estelle v. Gamble, 429 U.S.
9   U.S. CONST. amend. VIII.




                                         23
                       United States v. Frantz, No. ACM 39657


97, 102–03 (1976)). We find Appellant’s fleeting reference to the existence of
an exception for the Eighth Amendment and Article 55, UCMJ, inadequate to
bring his deferment and forfeiture grievance within the cruel and unusual pun-
ishment exception recognized in Jessie. 10
   Accordingly, we conclude that under Jessie we are without jurisdiction to
review Appellant’s allegation that the Government wrongfully failed to defer
and waive his automatic forfeitures, as directed by the convening authority.
G. Miramar Brig Policy Regarding Contact with Minors
      1. Additional Background
    In his sworn declaration dated 28 April 2020 to this court, Appellant de-
scribes how Miramar Brig policies restricting contact by sex offenders with mi-
nors have affected his ability to communicate with his son, who was born in
2017. 11 According to Appellant, Miramar Brig policies generally forbid Appel-
lant to have contact with any minor, including his son. Appellant was able to
request specific permission to have contact with his son if he met certain re-
quirements, including inter alia obtaining JZ’s concurrence. Without JZ’s con-
currence, the Miramar Brig’s clinical therapist would not provide a “favorable
recommendation” on the request. In addition, according to Appellant, he was
told he cannot have contact with his son until he completes at least six months
in the sex offender treatment program at the Miramar Brig. However, in order
to enroll in the program Appellant is required to admit that he is guilty of the
offenses. Furthermore, other confinees with shorter sentences than Appellant
have higher priority for enrollment in the program. As a result, Appellant has
not had contact with his son since he arrived at the Miramar Brig.
      2. Law
   In general, as described above in connection with the preceding issue, un-
der Article 66(c), UCMJ, “the [Courts of Criminal Appeals] may not consider
anything outside of the ‘entire record’ when reviewing a sentence under Article
66(c), UCMJ.” Jessie, 79 M.J. at 441 (citation omitted). The CAAF has recog-
nized two exceptions to this rule. First, “some [of the CAAF’s] precedents have


10  We do not discount the possibility that depriving an unconfined servicemember of
all pay and allowances while requiring him to continue service might in some circum-
stances violate Article 55, UCMJ, or the Eighth Amendment. See United States v. Jobe,
10 C.M.A. 276, 279 (C.M.A. 1959); United States v. Nelson, 22 M.J. 550, 551 (A.C.M.R.
1986) (footnote and citation omitted) (“It is per se cruel and unusual under contempo-
rary standards of decency . . . to deprive an officer of all pay and allowances without
either subjecting him to confinement or immediately releasing him from active duty
. . . .”). However, that is not Appellant’s situation.
11   AS was not the mother of Appellant’s son.


                                           24
                      United States v. Frantz, No. ACM 39657


allowed the [Courts of Criminal Appeals] to supplement the record when de-
ciding issues that are raised by materials in the record.” Id. at 442. Second, the
CAAF has “allowed appellants to raise and present evidence of claims of cruel
and unusual punishment and violations of Article 55, UCMJ, even though
there was nothing in the record regarding those claims.” Id. at 444.
    We review de novo whether the conditions of an appellant’s confinement
violate the Eighth Amendment or Article 55, UCMJ. United States v. Wise, 64
M.J. 468, 473 (C.A.A.F. 2007) (citing United States v. White, 54 M.J. 469, 471
(C.A.A.F. 2001)).
    “Both the Eighth Amendment and Article 55, UCMJ, prohibit cruel and
unusual punishment. In general, we apply the Supreme Court’s interpretation
of the Eighth Amendment to claims raised under Article 55, UCMJ, except
where legislative intent to provide greater protections under Article 55, UCMJ,
is apparent.” Gay, 74 M.J. at 740 (citing United States v. Avila, 53 M.J. 99, 101
(C.A.A.F. 2000)). “[T]he Eighth Amendment prohibits two types of punish-
ments: (1) those ‘incompatible with the evolving standards of decency that
mark the progress of a maturing society’ or (2) those ‘which involve the unnec-
essary and wanton infliction of pain.’” Lovett, 63 M.J. at 215 (quoting Estelle,
429 U.S. at 102–03). To demonstrate that an appellant’s confinement condi-
tions violate the Eighth Amendment, an appellant must show:
          (1) an objectively, sufficiently serious act or omission resulting
          in the denial of necessities; (2) a culpable state of mind on the
          part of prison officials amounting to deliberate indifference to
          [his] health and safety; and (3) that he “has exhausted the pris-
          oner-grievance system . . . and that he has petitioned for relief
          under Article 138, UCMJ, 10 USC § 938 [2000].”
Id. (omission and second alteration in original) (citations omitted).
      3. Analysis
    Appellant contends the Miramar Brig policies restricting his contact with
his son violate his constitutional interest, protected by the Fifth Amendment 12
Due Process Clause, in the companionship and upbringing of his child. See
Troxel v. Granville, 530 U.S. 57, 65 (2000) (citations omitted). Appellant ap-
plies the four factors articulated in Turner v. Safley, 482 U.S. 78, 89–91 (1987),




12   U.S. CONST. amend. V.




                                         25
                       United States v. Frantz, No. ACM 39657


and concludes the restrictions are not “reasonably related to legitimate peno-
logical interests.” Id. at 89. 13 The Government responds that Appellant’s dec-
laration which forms the basis for this constitutional claim is outside the “en-
tire record” as the CAAF explained that term in Jessie, and therefore this court
lacks jurisdiction to consider this constitutional claim. See Jessie, 79 M.J. at
440–41(citation omitted).
    Again, we agree with the Government. Appellant’s argument is similar to
the particular argument the appellant made in Jessie. See id. at 439. In Jessie,
the appellant, who was confined at the Joint Regional Confinement Facility at
Fort Leavenworth, argued a policy restricting sexual offenders from having
any contact with minors, and requiring him to accept responsibility for his of-
fenses in order to enroll in sex offender treatment, violated his First Amend-
ment 14 and Fifth Amendment rights. Id. The Army Court of Criminal Appeals
declined to consider the appellant’s constitutional claims. Id. The CAAF af-
firmed, finding the Army court had no authority under Article 66(c), UCMJ, to
consider materials from outside the record that were presented in support of
these constitutional claims. Id. at 444. Similarly, the Miramar Brig policies of
which Appellant complains in the instant case are not contained in his court-
martial record. Under Jessie, we lack the authority to consider his 28 April
2020 declaration addressing an issue that is not in the record. See id. at 441–
43. Accordingly, Appellant cannot prevail on these claims at this court.
    However, our review of this issue is not complete. Although Appellant’s as-
signment of error focuses on his “fundamental parental rights,” and contains
no analysis regarding cruel or unusual punishment or other violation of the
Eighth Amendment or Article 55, UCMJ, the heading of this portion of Appel-
lant’s brief suggests the Miramar Brig policy violates Article 55, UCMJ. 15 Alt-
hough we doubt that such a hollow assertion of a violation of Article 55, UCMJ,

13These factors include: (1) whether there is “a ‘valid, rational connection’ between the
prison regulation and the legitimate governmental interest put forward to justify it;”
(2) “whether there are alternative means of exercising the right that remain open to
prison inmates;” (3) “the impact accommodation of the asserted constitutional right
will have on guards and other inmates, and on the allocation of prison resources;” and
(4) “the absence of ready alternatives” to the regulation in question. Turner, 482 U.S.
at 89–91 (citations omitted).
14   U.S. CONST. amend. I.
15   The heading reads in full:
          THE MIRAMAR BRIG POLICY PREVENTING APPELLANT FROM
          SEEING HIS TODDLER SON AND REQUIRING HIM TO ADMIT
          GUILT IN ORDER TO COMPLETE SEX OFFENDER TREATMENT
          IS UNCONSTITUTIONAL AND/OR A VIOLATION OF ARTICLE 55,
          UCMJ.


                                           26
                    United States v. Frantz, No. ACM 39657


is sufficient to bring Appellant’s claim within the second exception to the gen-
eral rule explained in Jessie, and thereby enable us to consider Appellant’s
declaration, see id. at 444, we will assume arguendo that it does so.
    We find Appellant’s claims to be entirely insufficient to warrant relief un-
der Article 55, UCMJ. Appellant’s declaration implicates none of the specific
prohibitions enumerated in the article: flogging, branding, marking, tattooing,
or the improper use of irons. See 10 U.S.C. § 855. As for the article’s prohibition
on “other cruel or unusual punishment[s],” id., we “apply the Supreme Court’s
interpretation of the Eighth Amendment.” Gay, 74 M.J. at 740 (citation omit-
ted). Appellant fails to demonstrate punishment “‘incompatible with . . . evolv-
ing standards of decency,’” “‘unnecessary and wanton infliction of pain,’” or an
“act or omission resulting in the denial of necessities.” Lovett, 63 M.J. at 215
(footnote omitted) (quoting Estelle, 429 U.S. at 102–03). Accordingly, even if
this court could consider his 28 April 2020 declaration with regard to this issue,
Appellant would be entitled to no relief.
    In reaching our conclusions, we make no judgment as to the merits of Ap-
pellant’s constitutional claims. Appellant may have recourse to courts with the
authority to address these claims. However, under Jessie, this court is not one
of them.
H. Denial of Request to Defer Reduction in Grade
   1. Additional Background
    Appellant was sentenced on 19 October 2018. On 7 November 2018, Appel-
lant requested through counsel that the convening authority defer the ad-
judged reduction in grade pursuant to Article 57(a)(2), UCMJ, and R.C.M.
1101(c) until action, and that the convening authority waive automatic forfei-
tures for a period of six months pursuant to Article 58b(b), UCMJ, for the ben-
efit of Appellant’s dependent son. The special court-martial convening author-
ity (SPCMCA) and his staff judge advocate (SJA) both recommended approval
of the requested deferment and waiver. On 7 January 2019, Appellant, through
counsel, supplemented this request with additional information, and clarified
that he sought deferment of the automatic forfeitures in addition to deferment
of the reduction in grade. On 24 January 2019, the convening authority’s SJA
recommended approval of the requested deferment of the reduction and forfei-
tures as well as the waiver of forfeitures in order “[t]o maximize assistance to
[Appellant’s] son.” A copy of this recommendation, as well as a draft memoran-
dum for the convening authority’s signature approving the entire deferment
and forfeiture request, was attached to the copy of the SJA’s recommendation
also dated 24 January 2019 which was served on the Defense.
    On 28 January 2019, the convening authority deferred the automatic for-
feitures until action, and waived the automatic forfeitures for the benefit of


                                        27
                   United States v. Frantz, No. ACM 39657


Appellant’s dependent son for a period of six months, expiration of Appellant’s
term of service, or Appellant’s release from confinement, whichever occurred
first, with the waiver commencing on the date of action. However, the conven-
ing authority denied the requested deferment of reduction in rank, and he did
not provide any reason or explanation for the denial. The record does not reflect
that the convening authority’s decision denying the requested deferment of re-
duction of rank was served on Appellant.
   The convening authority approved the adjudged sentence on 15 February
2019.
   2. Law
    Article 57(a)(2), UCMJ, authorizes a convening authority, upon application
by the accused, to defer a forfeiture of pay or allowances or a reduction in rank
until the date the convening authority takes action on the sentence. R.C.M.
1101(c)(3) provides that an accused seeking to have a punishment deferred
“shall have the burden of showing that the interests of the accused and the
community in deferral outweigh the community’s interests in imposition of the
punishment on its effective date.” The rule outlines several factors which the
convening authority may consider in determining whether to grant the re-
quest, including inter alia the nature of the offenses, the sentence adjudged,
the effect of deferment on good order and discipline in the command, and the
accused’s character, mental condition, family situation, and service record.
    We review a convening authority’s denial of a deferment request for an
abuse of discretion. United States v. Sloan, 35 M.J. 4, 6 (C.M.A. 1992) (citing
R.C.M. 1101(c)(3)), overruled on other grounds by United States v. Dinger, 77
M.J. 447, 453 (C.A.A.F. 2018). “When a convening authority acts on an [appel-
lant]’s request for deferment of all or part of an adjudged sentence, the action
must be in writing (with a copy provided to the [appellant]) and must include
the reasons upon which the action is based.” Id. at 7 (footnote omitted); see also
R.C.M. 1101(c)(3), Discussion (“If the request for deferment is denied, the basis
for the denial should be in writing and attached to the record of trial.”).
    Failure to timely comment on matters in or attached to the SJAR forfeits a
later claim of error; we analyze such forfeited claims for plain error. United
States v. Zegarrundo, 77 M.J. 612, 613 (A.F. Ct. Crim. App. 2018) (citations
omitted). “To prevail under a plain error analysis, [an appellant] must per-
suade this Court that: ‘(1) there was an error; (2) it was plain or obvious; and
(3) the error materially prejudiced a substantial right.’” United States v. Scalo,
60 M.J. 435, 436 (C.A.A.F. 2005) (quoting Kho, 54 M.J. at 65) (additional cita-
tion omitted).




                                       28
                     United States v. Frantz, No. ACM 39657


     3. Analysis
    Under Sloan, the convening authority’s failure to state his reasons for
denying the requested deferment of Appellant’s adjudged reduction in rank
was an error. See 35 M.J. at 7. Because the record does not reflect that the
convening authority’s decision was attached to the SJA’s recommendation or
otherwise provided to the Defense prior to Appellant’s clemency submission,
we find Appellant has not forfeited the error. 16 See Zegarrundo, 77 M.J. at 613
(citations omitted).
    The Government concedes the error, but contends Appellant is entitled to
no relief in the absence of some evidence that the convening authority acted
for an improper reason. See, e.g., United States v. Winn De Leon, No. ACM
S32544, 2019 CCA LEXIS 396, at *8 (A.F. Ct. Crim. App. 9 Oct. 2019) (unpub.
op.); United States v. Jalos, No. ACM 39138, 2017 CCA LEXIS 607, at *6 (A.F.
Ct. Crim. App. 5 Sep. 2017) (unpub. op.); United States v. Eppes, No. ACM
38881, 2017 CCA LEXIS 152, at *43 (A.F. Ct. Crim. App. 21 Feb. 2017) (unpub.
op.), aff’d, 77 M.J. 339 (C.A.A.F. 2018). 17 However, in this case several factors
lead us to conclude that relief is warranted under the circumstances.


16 Appellant did not raise this error in his initial assignments of error. After our review
of the record, this court issued an order to the Government to show good cause as to
why this court should not grant appropriate relief. The Government submitted a timely
response to the order, and at the court’s invitation Appellant submitted his own re-
sponse to the show cause order and to the Government’s brief. In his brief, Appellant
contends he was unaware that the convening authority had denied the deferment of
the reduction until 2 May 2020, when he received a copy as a result of filing an inspec-
tor general complaint related to the Government’s failure to provide pay in accordance
with the deferred and waived forfeitures (see Section II.F., supra). Thus, Appellant
indicates he was unaware of this denial until after he submitted his initial assignments
of error, although before he submitted his reply brief to the Government’s answer. Our
own review of the record and the Government’s erroneous statement in its answer that
the convening authority had approved the deferment of the reduction both lend some
plausibility to this claim; however, Appellant has not provided a factual declaration
that he was unaware of the denial. In light of our resolution of this issue, we find it
unnecessary to further examine whether Appellant was misled as to the status of his
request for deferment of the reduction. It is enough that, unlike the SJA’s recommen-
dation and draft approval of the deferment, the record discloses no evidence that the
convening authority’s denial was provided to the Defense.
17 We recognize that these and other unpublished opinions of this court quoted our
sister court’s published opinion in United States v. Zimmer, 56 M.J. 869, 874 (A. Ct.
Crim. App. 2002), with approval, and thereby implied that a credible showing of an
improper or unlawful reason is a prerequisite to relief for a Sloan error. However, no
authority binding on this court has made such a holding, and our recent decision in
United States v. Ward, No. ACM 39648, 2020 CCA LEXIS 305, at *7–13 (A.F. Ct. Crim.
App. 3 Sep. 2020) (unpub. op.), declined to apply this particular reasoning in Zimmer.


                                            29
                   United States v. Frantz, No. ACM 39657


    First, the convening authority’s decision with respect to deferring the re-
duction was contrary to the recommendation of the SPCMCA, the SPCMCA’s
SJA, and the convening authority’s own SJA. We particularly note the two
SJAs, who we may presume to be familiar with the applicable law, including
Appellant’s burden to demonstrate that deferment is appropriate and the fac-
tors the convening authority should consider under R.C.M. 1101(c)(1), agreed
the convening authority should approve the request.
    Second, and relatedly, the record does not indicate the convening authority
was advised of the factors enumerated in R.C.M. 1101(c)(1) to guide his deci-
sion. Notably, Appellant’s request for deferment, the SPCMCA SJA’s legal re-
view, and the convening authority SJA’s legal review all cite Article 57(a)(2),
UCMJ, in order to explain the nature of the request, but none cite the specific
guidance in R.C.M. 1101(c)(1).
    Third, in contrast to the situation in our recent decision in United States v.
Ward, No. ACM 39648, 2020 CCA LEXIS 305, at *7–13 (A.F. Ct. Crim. App. 3
Sep. 2020) (unpub. op.), the Government has not provided a sworn declaration
from the convening authority explaining his decision to deny the request. Alt-
hough, as we noted in Ward, “such post facto explanations may, even if uncon-
sciously, be influenced by the benefit of hindsight,” id. at *11–12 (citations
omitted), they nevertheless provide some evidence relevant to determining
whether the convening authority abused his discretion. The continued absence
of any explanation for the convening authority’s decision in this case weighs in
favor of granting relief.
      Under the particular circumstances of this case, we conclude Appellant has
been prejudiced by the convening authority’s failure to explain his reasons for
denying the requested deferment of the reduction in grade. Appellant was en-
titled to have this court review the convening authority’s decision for an abuse
of discretion. As our superior court explained in Sloan, “[j]udicial review is not
an exercise based upon speculation, and we will not permit convening author-
ities to frustrate the lawful responsibility of the [military appellate courts]
. . . .” 35 M.J. at 6–7. In this case, where not only has the convening authority
not explained his decision, but he acted contrary to the unanimous advice of
the SPCMCA and two senior judge advocates, and the record discloses no indi-
cation that the convening authority was advised of appropriate considerations
under R.C.M. 1101(c)(1), we conclude that under Sloan we cannot approve the
convening authority’s decision without abandoning our “lawful responsibility”
to review the decision for an abuse of discretion.
    We pause to clarify what we are not deciding here. We do not hold that the
convening authority actually abused his discretion by denying the deferment
of the reduction, or that he was required to follow the advice of the SJA or
anyone else. The error here is not the decision to deny the request; the error is

                                       30
                   United States v. Frantz, No. ACM 39657


the failure to explain the decision, as Sloan requires, which has prejudiced Ap-
pellant’s right to have the decision reviewed on appeal.
    We have considered remanding the record for additional post-trial pro-
cessing and consideration by the convening authority. However, under the cir-
cumstances, we conclude a different remedy is appropriate. We considered
that, had events followed their proper course, Appellant would have been
served with notice of the denial and the reasons given before he submitted his
clemency request. We considered the practical difficulties of requiring a con-
vening authority to, in effect, review decisions previously made for an abuse of
discretion. Furthermore, we have considered the length of the post-trial and
appellate proceedings in this case to date. We conclude that, in light of the
previously-granted waiver of automatic forfeitures, approving a reduction to
the grade of E-3 rather than the grade of E-1 will adequately moot any preju-
dice resulting from the error. See United States v. Zimmer, 56 M.J. 869, 875
(A. Ct. Crim. App. 2002); see also United States v. Wheelus, 49 M.J. 283, 288
(C.A.A.F. 1998) (“[T]he Courts of Criminal Appeals have broad power to moot
claims of prejudice by ‘affirming only such findings of guilty and the sentence
or such part or amount of the sentence, as it finds correct in law and fact and
determines, on the basis of the entire record, should be approved.’” (quoting 10
U.S.C. § 866(c))).
I. Post-Trial Delay
   1. Additional Background
   Appellant was sentenced on 19 October 2018, and the convening authority
took action on 15 February 2019. Appellant’s case was docketed with this court
34 days later, on 21 March 2019.
   Appellant’s civilian appellate defense counsel entered a notice of appear-
ance on his behalf on 6 May 2019. Appellant’s assignments of error were orig-
inally due on 20 May 2019. Appellant requested and was granted 11 enlarge-
ments of time to file his assignments of error, which he submitted on 28 April
2020. The Government submitted a timely answer on 28 May 2020, without
requesting an enlargement of time. Appellant submitted a reply to the Govern-
ment’s answer on 16 June 2020, after requesting and being granted a five-day
enlargement of time.
    On 14 September 2020, this court issued a show cause order with respect
to the convening authority’s failure to state his reasons for denying Appellant’s
request for a deferment of his reduction in grade, an issue that was not ad-
dressed in the parties’ briefs, as described above. The Government filed a
timely response on 25 September 2020, and Appellant submitted his reply on
2 October 2020.
   Appellant has not made a demand for timely post-trial review or appeal.

                                       31
                   United States v. Frantz, No. ACM 39657


   2. Law
    “We review de novo claims that an appellant has been denied the due pro-
cess right to a speedy post-trial review and appeal.” United States v. Moreno,
63 M.J. 129, 135 (C.A.A.F. 2006) (citing Rodriguez, 60 M.J. at 246; United
States v. Cooper, 58 M.J. 54, 58 (C.A.A.F. 2003)). In Moreno, the CAAF estab-
lished a presumption of facially unreasonable delay when the convening au-
thority does not take action within 120 days of sentencing, when the case is not
docketed with the Court of Criminal Appeals within 30 days of action, and
when the Court of Criminal Appeals does not render a decision within 18
months of docketing. 63 M.J. at 142. Where there is such a delay, we examine
the four factors set forth in Barker v. Wingo, 407 U.S. 514, 530 (1972): “(1) the
length of the delay; (2) the reasons for the delay; (3) the appellant’s assertion
of the right to timely review and appeal; and (4) prejudice [to the appellant].”
Moreno, 63 M.J. at 135 (citing United States v. Jones, 61 M.J. 80, 83 (C.A.A.F.
2005); Toohey v. United States, 60 M.J. 100, 102 (C.A.A.F. 2004)). “No single
factor is required for finding a due process violation and the absence of a given
factor will not prevent such a finding.” Id. at 136 (citing Barker, 407 U.S. at
533).
   3. Analysis
   Appellant’s record was not docketed with this court until 34 days after the
convening authority’s action, exceeding the Moreno standard for a facially un-
reasonable delay by four days. In addition, this court did not issue its opinion
within 18 months of docketing, exceeding the Moreno standard. Accordingly,
we have considered the Barker factors to assess whether Appellant’s due pro-
cess right to timely review has been infringed.
    However, the CAAF has held that where an appellant has not shown prej-
udice from the delay, there is no due process violation unless the delay is so
egregious as to “adversely affect the public’s perception of the fairness and in-
tegrity of the military justice system.” United States v. Toohey, 63 M.J. 353,
362 (C.A.A.F. 2006). In Moreno, the CAAF identified three types of cognizable
prejudice for purposes of an appellant’s due process right to timely post-trial
review: (1) oppressive incarceration; (2) anxiety and concern; and (3) impair-
ment of the appellant’s ability to present a defense at a rehearing. 63 M.J. at
138–39 (citations omitted). In this case, we find no oppressive incarceration
because Appellant’s appeal has not resulted in any reduction in his term of
confinement. Similarly, where the appeal does not result in a rehearing on
findings or sentence, Appellant’s ability to present a defense at a rehearing is
not impaired. Id. at 140. As for anxiety and concern, the CAAF has explained
“the appropriate test for the military justice system is to require an appellant
to show particularized anxiety or concern that is distinguishable from the nor-



                                       32
                   United States v. Frantz, No. ACM 39657


mal anxiety experienced by prisoners awaiting an appellate decision.” Id. Ap-
pellant has not asserted such particularized anxiety caused by delay in this
case, and we discern none. We acknowledge Appellant has expressed concern
over the Government’s failure to provide pay for his dependents in accordance
with the convening authority’s deferment and waiver of the mandatory forfei-
tures, but as we explained above, under Jessie—which the CAAF decided be-
fore Appellant filed his assignments of error—this court is without jurisdiction
to remedy that asserted error. Accordingly, we do not find any delay in the
issuance of this court’s opinion contributed to particularized anxiety within the
meaning of Moreno with respect to that issue.
    The action-to-docketing delay in this case exceeded the 30-day Moreno
standard by only four days. We note the record is of substantial size, comprised
of ten volumes including 969 pages of transcript, and was required to be
shipped in multiple copies from Europe to Joint Base Andrews, Maryland. We
cannot say this relatively short facially unreasonable delay was so egregious
as to undermine confidence in the military justice system.
    We are even less troubled by the delay between docketing and the issuance
of this court’s opinion. The vast majority of the delay was attributable to the
defense requests for enlargement of time submitted by or on behalf of Appel-
lant’s civilian appellate defense counsel. By the time Appellant filed his assign-
ments of error, more than 13 months had elapsed from the date of docketing.
The Government filed a timely answer, without requesting a delay, addressing
nine issues Appellant raised on appeal. In addition, this court determined a
show cause order and additional briefs from the parties were appropriate to
address an additional issue Appellant did not initially raise, but for which he
requested relief once it was identified by the court. Moreover, this court is is-
suing its opinion within two months of the 18-month Moreno standard. Con-
sidering the totality of the circumstances, we find no violation of Appellant’s
due process rights.
   Recognizing our authority under Article 66(c), UCMJ, we have also consid-
ered whether relief for excessive post-trial delay is appropriate even in the ab-
sence of a due process violation. See Tardif, 57 M.J. at 225. After considering
the factors enumerated in Gay, 74 M.J. at 744, we conclude it is not.

                               III. CONCLUSION
   We affirm only so much of the sentence as provides for a dishonorable dis-
charge, confinement for seven years, and reduction to the grade of E-3. The
approved findings and sentence, as modified, are correct in law and fact, and
no other error materially prejudicial to the substantial rights of Appellant oc-
curred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accord-



                                       33
                  United States v. Frantz, No. ACM 39657


ingly, the findings and modified sentence are AFFIRMED. We direct the pub-
lication of a new court-martial order in accordance with our decretal para-
graph.


                FOR THE COURT



                CAROL K. JOYCE
                Clerk of the Court




                                     34